401 F.2d 745
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERURBAN GAS CORPORATION, Robert M. Hemphill, et al., Respondents.
No. 14961.
United States Court of Appeals Sixth Circuit.
July 3, 1968.

Robert Hemphill, pro se.
Before O'SULLIVAN and PHILLIPS, Circuit Judges, and CECIL, Senior Circuit Judge.

ORDER FOR ISSUANCE OF WRIT OF ATTACHMENT

1
This court having, on June 21, 1968, 401 F.2d 744, made an order adjudicating Interurban Gas Corporation, Interurban Industries, Inc., and Robert M. Hemphill in civil contempt of this court and directing that said three respondents purge themselves of said contempt on or before July 1, 1968, by paying to the National Labor Relations Board the amounts now due on the backpay awards as enforced by this court on December 22, 1965, and May 3, 1968, and that in the event of failure to purge themselves of contempt, a writ of body attachment issue against respondent, Robert M. Hemphill,


2
And said respondents having failed to purge themselves of contempt as directed, and good cause appearing therefor,


3
It is ordered that a writ of attachment issue directed to the United States Marshal for the Northern District of Illinois or for any district in which Robert M. Hemphill may be found, and their deputies, commanding them to arrest said Robert M. Hemphill and to keep his body in the custody of the Attorney General of the United States, provided, however, that if Robert M. Hemphill shall have complied with said adjudication and decrees to the extent of paying the total amount now due on said backpay awards amounting to $16,221.23 as of July 1, 1968, or such part thereof as the Board may accept in full or in partial satisfaction thereof, then said writ of attachment shall abate.